Name: 80/679/EEC: Commission Decision of 25 June 1980 on the implementation of the reform of agricultural structures in Italy (region of Valle d'Aosta) pursuant to Council Directive 75/268/EEC (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe; NA;  economic policy
 Date Published: 1980-07-22

 Avis juridique important|31980D067980/679/EEC: Commission Decision of 25 June 1980 on the implementation of the reform of agricultural structures in Italy (region of Valle d'Aosta) pursuant to Council Directive 75/268/EEC (Only the Italian text is authentic) Official Journal L 188 , 22/07/1980 P. 0003 - 0004COMMISSION DECISION of 25 June 1980 on the implementation of the reform of agricultural structures in Italy (region of Valle d'Aosta) pursuant to Council Directive 75/268/EEC (Only the Italian text is authentic) (80/679/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (2), and in particular Article 13 thereof, Whereas on 24 March 1980 the Italian Government forwarded the law of the region of Valle d'Aosta of 28 July 1978 implementing Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas; Whereas, pursuant to Article 18 (3) of Directive 72/159/EEC, and Article 13 of Directive 75/268/EEC, the Commission has to decide whether, having regard to the abovementioned law, the existing Italian provisions implementing Directive 72/159/EEC and Titles III and IV of Directive 75/268/EEC continue to satisfy the conditions for financial contribution by the Community and whether the said law satisfies the conditions for financial contribution by the Community to the measures defined in Title II of Directive 75/268/EEC; Whereas Articles 4 to 8 of the said law are consistent with the conditions and aims of Titles III and IV of Directive 75/268/EEC; Whereas Articles 2,3 and 8 thereof are consistent with the conditions and objectives of Title II of Directive 75/268/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The existing Italian provisions implementing Directive 72/159/EEC and Titles III and IV of Directive 75/268/EEC continue, having regard to the law of the region of Valle d'Aosta of 28 July 1978, to satisfy the conditions for financial contribution by the Community to the common measures referred to in Article 15 of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC. (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 128, 19.5.1975, p. 1. Article 2 Articles 2, 3 and 8 of the law of the region of Valle d'Aosta of 28 July 1978 satisfy the conditions for financial contribution by the Community to the common measures referred to in Article 13 of Directive 75/268/EEC. Article 3 This Decision is addressed to the Italian Republic. Done at Brussels, 25 June 1980. For the Commission Finn GUNDELACH Vice-President